Citation Nr: 0632762	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to an effective date before June 19, 2003, for 
the grant of nonservice-connected pension benefits.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service in the U.S. Navy from February 
1966 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision, which initially 
denied the veteran's claim for nonservice-connected pension 
benefits.  During the appeal, the question arose as to the 
veteran's eligibility for nonservice-connected pension 
benefits, which was ultimately resolved in the veteran's 
favor by a decision of the Board in May 2003. Thereafter, in 
a rating decision in July 2003, the RO granted nonservice-
connected pension benefits and assigned an effective date of 
June 19, 2003.  The effective date question is now before the 
Board. 

In an unrelated matter, in a rating decision in February 
2004, the RO denied service connection for diabetes mellitus.  
The veteran filed a notice of disagreement  in May 2004.  The 
RO then furnished the veteran a statement of the case in 
August 2004.  Thereafter, no substantive appeal was received 
within one year of the issuance of the March 1, 2004, 
notification letter or within 60 days of the issuance of the 
statement of the case.  In December 2005, in a letter, the 
veteran referred to the appeal of the claim of service 
connection for diabetes mellitus.  In the absence of a timely 
filing of a substantive appeal, the issue has not been 
perfected for appeal and the Board lacks jurisdiction to 
review the claim. 

In September 2006, the veteran waived initial consideration 
of additional evidence by the RO. 

Also, in September 2006, the case was advanced on the Board's 
docket. 38 C.F.R. § 20.900(c).   




FINDING OF FACT

Although the veteran's current claim for VA nonservice-
connected pension benefits was received on March 14, 1996, it 
was not factually ascertainable that the veteran was 
permanently and totally disabled before June 19, 2003.   


CONCLUSION OF LAW

An effective for the grant of nonservice-connected pension 
benefits before June 19, 2003, is not warranted.  38 U.S.C. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006),

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
VCAA notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice. 
The appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The RO provided the veteran post-adjudication VCAA notice by 
letter, dated in November 2003.  The veteran was notified of 
the evidence needed to substantiate the claim for an earlier 
effective date.  The veteran was also notified that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or authorize VA 
to obtaining private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession that pertained to the claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date).

As the effective date is the issue on appeal, notice of the 
elements of the claim were provided as required by statute in 
the statement of the case. 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the statement of the case in 
July 2004.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006)

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The effective date of an award based on pension will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 

Factual Background 

In a decision in December 1991, the Board denied the claim 
for nonservice-connected pension benefits, and the decision 
is final in the absence of clear and unmistakable error, 
which has not been alleged.  38 U.S.C.A. § 7104(b).  The last 
final decision of the Board in December 1991 is a bar to an 
effect date earlier than December 1991. 



Following the Board's decision in December 1991 there is 
nothing in the record, which can be construed as a formal or 
informal claim that pre-dates the March 14, 1996, the date 
the veteran's current claim for nonservice-connected pension 
benefits was received at the RO. 

The record shows that the veteran completed at least three 
years of college.  

The veteran's health problems included hypertension with a 
blood pressure reading of 160/100, angina pain, and lumbar 
pain due to arthritis (March 1996), which were essentially 
corroborated by several VA examinations in May 1996 as well 
as an echocardiogram which found aortic regurgitation and 
left ventricular hypertrophy.  

In statements in March and April 1997, a private physician 
reported that the veteran had anginal pain and complained of 
chronic lumbar arthritis.  In April and May 1997, another 
physician stated that the veteran had rheumatoid arthritis, 
sinusitis and left shoulder pain but no clinical findings 
were reported to substantiate the statements.  

In June 1995, March 1996, and January 1997, the veteran 
submitted statements from three potential employers, 
reporting that he had failed pre-employment examinations for 
work as a clerk, driver helper, and collector.  Neither the 
findings nor specific reasons were given. 

In July 1997, the veteran reported having been hospitalized 
in April 1997 for heart disease and arthritis.  

In June 1998 on a VA field examination, the examiner reported 
that the veteran had not undergone company pre-employment 
physical examinations but had submitted to potential 
employers the results of an examination by a private 
physician. Moreover, it was reported that the veteran 
admitted that he was not really serious in getting himself 
employed when he presented himself to prospective employers 
but only to obtain a certification from them that he could 
not be employed due to physical disabilities.  

Based on the foregoing, at least as of June 1998, the veteran 
was not shown to be permanently and totally disabled. 

In May and October 1999, a private physician reported that 
the veteran had dizziness, headaches, and chest pain due to 
hypertensive cardiovascular disease as well as left 
ventricular hypertrophy and severe and recurrent joint pain 
due to arthritis.  

In December 1998 and January 1999, the veteran submitted 
statements from potential employers that he had failed pre-
employment examinations for work, including work as a driver.  
No examination findings were reported and no specific reasons 
for his having failed such examinations were given.  

In an affidavit in April 2002, A.P. stated that he had turned 
down the veteran's May 1995 application for employment based 
on a medical certificate that the veteran presented. 

In April 2002, a private physician reported that the veteran 
had diabetes mellitus, hypertension, and chronic obstructive 
pulmonary disease.  

On a VA field examination in April 2002, the examiner 
reported that no information or medical records were 
available from two physicians, whom the veteran had referred 
to.  On further report in September 2002, the examiner was 
unable to obtain medical records for a physician referred to 
by the veteran. 

On VA examination on June 19, 2003, the examiners identified 
several health problems, namely, hypertensive cardiovascular 
disease, diabetes mellitus, and degenerative joint disease of 
the lumbar spine.  While there is other medical evidence of 
record, none is dated before June 19, 2003. 

Given these facts, the Board concludes that the medical 
evidence on file before June 19, 2003, did not contain any 
findings to warrant a conclusion that the veteran was 
permanently and totally disabled.  Accordingly, the Board 
concludes that before June 19, 2003, on the evidence of 
record, it was not factually ascertainable that the veteran 
was permanently and totally disabled, and an effective date 
before that date is not warranted. As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.   38 U.S.C.A. § 5107(b). 


ORDER

An effective date before June 19, 2003, for the grant of 
nonservice-connected pension benefits is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


